Case 8:21-cv-01830-KKM-JSS Document1 Filed 07/30/21 Page 1 of 15 PagelID 1

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

UNITED STATES DISTRICT COURT

for the

Middle District of Florida

Tampa Division

 

 

 

 

Case No. B2\ cv (830 KKH-7FSIS
(to be filled in by the Clerk’s Office)

 

 

 

Pele’ La'Cruz-Watkins Sr

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

 

Jury Trial: (check one) Xx Yes LC] No

 

Tampa Police department
ANNA RICHARDSON-GRIFFIN-Major
unknown officer OSS II
Officer Derocco- Detective

 

 

 

we OA we a WS aA SS SS OS OS OSI OS OS a ™~

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non—Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

rol 2°

SW
Ave yo Page | of 7
Case 8:21-cv-01830-KKM-JSS Document1 Filed 07/30/21 Page 2 of 15 PagelD 2

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name
Address

County
Telephone Number
E-Mail Address

B. The Defendant(s)

 

Pele’ La'Cruz-Watkins Sr.

 

3430 West Kennedy Blvd

 

Tampa | | Fla | | 33619

 

Citv State Zip Code

 

Hillsborough

 

717-685-6160

 

 

pelelacruzwatkins @gmail.com

 

 

Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,

include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. |

Name
Job or Title (if known)
Address

County
Telephone Number
E-Mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Address

County
Telephone Number
E-Mail Address (if known)

 

ANNA RICHARDSON-GRIFFIN

 

Maior

 

411 north Franklin Street

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tampa Fla 33602
City State Zip Code

Hillsborough

813-276-3250

XX] Individual capacity XX] Official capacity

unknown officer

OSS I

411 North Franklin Street

Tampa Fla 33602
City State Zip Code

Hillsborough

 

813-276-3250

 

 

 

 

Page 2 of 7
Case 8:21-cv-01830-KKM-JSS Document1 Filed 07/30/21 Page 3 of 15 PagelD 3

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

II.

Defendant No. 3

 

XX] Official capacity

X] Individual capacity

 

 

 

Name Derocco
Job or Title (if known) Detective
Address 411 North Franklin Street
Tampa 33602
City State Zip Code
County Hillsborough
Telephone Number 813-276-3250
E-Mail Address (if known)

 

 

 

[X] Individual capacity

Defendant No. 4
Name
Job or Title (if known)
Address

City

XX] Official capacity

 

State Zip Code

 

County

 

Telephone Number

 

 

E-Mail Address (if known)

 

 

[_] Individual capacity

Basis for Jurisdiction

[_] Official capacity

Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights.

A.

Are you bringing suit against (check all that apply):
[_] Federal officials (a Bivens claim)

XX] State or local officials (a § 1983 claim)

Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

 

6 Amendment right to Due Process of Law & Confortation Clause

 

 

 

Page 3 of 7
Case 8:21-cv-01830-KKM-JSS Document1 Filed 07/30/21 Page 4 of 15 PagelD 4

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

Il.

 

 

 

 

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

D. Section 1983 allows defendants to be found liable only when they have acted "under color of any

statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

 

With Information provided to a Tampa Police Officer by an unknown person to Me, I was issued a
Warrant for My arrest.

In an attempt to resolve the matter, I contacted the Tampa Police Department, and I found out the report
number. So I followed the automated instructions to obtain a copy of the report, and was refused a
report, My money Order along with a Letter attached with the name Detective on it. Stating "the crime
was still under investigation", and to call this Detective. See Exhibits 1, 2, and 3-4

Title 18 U.S.C sec. 241 & 242

 

 

 

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. Where did the events giving rise to your claim(s) occur?

 

This happened within the City of Tampa, Hillsborough County, Tampa Police Department, Via United
State Postal Service.

 

 

 

B. What date and approximate time did the events giving rise to your claim(s) occur?

 

To My Knowledge the Warrant was issued on or about the 6th of July and the refusal to provide Me a
Police report of the Incident was on the July 9", 2021.

 

 

 

C, What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

Page 4 of 7
Case 8:21-cv-01830-KKM-JSS Document1 Filed 07/30/21 Page 5 of 15 PagelD 5

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

 

 

 

 

IV. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

 

Ihave Stage 4 Lung & Throat Cancer, the emotional Stress, and Duress, is taking it's toll, along with I can't be in
My home to properly care for Myself. Out of Fear of the Tampa Police Department will break down My door
anf Arrest Me placing Me in more danger due to My compromised immune system from treatment.

 

 

 

V. Relief
State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.

If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

Page 5 of 7
Case 8:21-cv-01830-KKM-JSS Document1 Filed 07/30/21 Page 6 of 15 PagelD 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

1.) Have the Case dismissed for violation My Dully Protected rights

2.) Pay ($100,000.00) One hundred Thousand in Damages for violating My Dully Protected Rights

3.) What ever else the Court sees as Lawful & Legal Equitable Relief based on the Violation of Dully protected
Rights

 

 

 

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

 

 

 

Date of signing: 07/2 W202f

ee =" SS
Signature of Plaintiff IZ ee xx me eS feeserved
7

Printed Name of Plaintiff Pele’ La’ Cruz-Watkins Sr.

 

 

 

 

 

 

B. For Attorneys

 

 

 

Date of signing:

 

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

 

 

Page 6 of 7
Case 8:21-cv-01830-KKM-JSS Document1 Filed 07/30/21 Page 7 of 15 PagelD 7

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

Name of Law Firm

 

Address

 

 

 

 

 

 

City

State

Ziv Code

 

Telephone Number

 

 

E-mail Address

 

 

Page 7 of 7
Case 8:21-cv-01830-KKM-JSS Document1 Filed 07/30/21 Page 8 of 15 PagelD 8

Affidavit in Support of Title 42 U.S.C. sec 1983 Complaint

STATE OF PENNSYLVANIA )
) ss:
COUNTY OF PHILADELPHIA )

I, Pele’ La’Cruz-Watkins Sr, being first duly sworn upon oath, deposes and says as follows:
1. I have personal knowledge of the facts contained in this Title 42 U.S.C sec 1983

Complaint and in this affidavit and am competent to testify to these facts.
2.) The statements in this Title 42 U.S.C sec 1983 Complaint and affidavit are true and correct

to the best of my knowledge

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND CORRECT TO THE BEST OF MY KNOWLEDGE.
FURTHER YOUR AFFIANT SAYETH NOT:

DATED this 27" July, 2021

 
 

Subst fwsand ctibed wefare wae
ite 2 7 day of 2 20 Loz!

  

ALLA
Pele’ La’Cruz-Watkins Sr
c/o: 3430 West Kennedy Blvd

La / cs Tampa, Fla [33609]

Commonwealth of Pennsylvania - Notary Seal
Salim Amir Ali, Notary Public
Philadelphia County
My commission expires March 24,2025
Commission number 1248553
"Member, Pennsylvania Association of Notaries

 

 
Case 8:21-cv-01830-KKM-JSS Document1 Filed 07/30/21 Page 9 of 15 PagelD 9

CERTIFICATE OF MAILING
I HEREBY CERTIFY that service of the TITLE 42 U.S.C. sec 1983 Civil Rights
Complaint, was made this 27™ day of July 2021, by depositing a copy of the same in the U.S.
Mail, postage prepaid, regular mail, addressed to:
1.) ANNA RICHARDSON-GRIFFIN-Major
411 North Franklin Street
Tampa, Fla [33602]
2.) Public Records Deparment
Unknown officer OSS I
411 North Franklin Street
Tampa, Fla [33602]
3.) Officer Derocco- Detective
411 North Franklin Street
Tampa, Fla [33602]
4.) Andrew H. Warren-State Attorney
Office of State Attorney
419 North Pierce Street
Tampa, Fla [33602]
5.) United States District Court
Middle District of Florida-Clerk of Court
801 North Florida Avenue

Tampa, Fla [33602]

 
Case 8:21-cv-01830-KKM-JSS Document1 Filed 07/30/21 Page 10 of 15 PagelID 10

Exhibit 1
Case 8:21-cv-01830-KKM-JSS Document1 Filed 07/30/21 Page 11 of 15 PagelD 11

Exhibit 2
Case 8:21-cv-01830-KKM-JSS Document1 Filed 07/30/21 Page 12 of 15 PagelD 12

To Whow i+ May Conterns

Z Weall Like a copy of this Dlree Report

En closed (9 €200 Money Orde 2|-LPy99p
alse tun cn velope .

Fhank yon )

 

“le CoC hue Lethe S
Case 8:21-cv-01830-KKM-JSS Document1 Filed 07/30/21 Page 13 of 15 PagelD 13

Exhibit 3
Case 8:21-cv-01830-KKM-JSS Document1 Filed 07/30/21 Page 14 of 15 PagelD 14

Exhibit 4
Case 8:21-cv-01830-KKM-JSS Document1 Filed 07/30/21 Page 15 of 15 PagelD 15

ae Ma,

= pO, Tampa Police Department
S .

City of Tampa Brian Dugan, Chief of Police

411N. Franklin Street
Jane Castor, Mayor Tampa, FL 33602

Office (313) 276-3250

 

   

   

Th ) for co C 2 ( > T SC ec Dc ) |. ? ce D < Yo
C2 YS PLO CESsec rhis time fe e tullo zreason’s
er fee was mot enclosed. A check or money order in the amount of S__ LS. Funds: ts
1 or cach report reauesred by mail Please do not send cash. Separate checks are rea ed for cac
epo

 

 

 

UIMDer HStCa DeroOW at a iaiter cate TO CNeckK Tne Status oF the “of the report.
ther
}} yn! t drop moail Aitrecl
bicase Ce piety Tae appro C ) ceded and mail back the re-submi a ree to
ba un pe P olice De Pp. tment
\tt : Records Va
41 IN Franklin Street
T ampa, Florida 336112
\ ) ma lso co ict Customer Ser C LeEDresent e S| 3-27 ( 2K) Vo ce IV Ques

fy
sath Ay = i a
x

ANNA RICHARDSON-GRIFEFIN, Major

Support Services Division

 

SSD: GIGUERE:me

 

tampagov.net
